DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 07/02/2019 has been entered and fully considered.
Claims 1-18 have been canceled.
Claims 19-36 have been newly added.
Claims 19-36 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2017/006157 filed 02/20/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/02/2019 and 01/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20, 28-29, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi (USPGPub 2011/0137562).	As per claim 19, Taguchi discloses a travel plan correction device of a self-vehicle on which an autonomous driving control device performs travel control on the basis of a travel plan of the self-vehicle, comprising: 	a processor to execute a program (see at least paragraph 0029; wherein the running plan creating apparatus 1 comprises a running plan creating ECU (Electric Control Unit) 10 constructed by utilizing hardware such as a CPU (central processing unit), a memory, and the like and software, while being mounted to a vehicle (hereinafter also referred to as own vehicle) to be controlled which is under automatic driving control); and 	a memory to store the program which, when executed by the processor (see at least paragraph 0029; wherein the running plan creating apparatus 1 comprises a running plan creating ECU (Electric Control Unit) 10 constructed by utilizing hardware such as a CPU (central processing unit), a memory, and the like and software, while being mounted to a vehicle (hereinafter also referred to as own vehicle) to be controlled which is under automatic driving control), performs processes of, 	acquiring a relative position of the self-vehicle (see at least paragraph 0033; wherein position detecting part 42 detects the position (positional coordinates) of the own vehicle) with respect to a surrounding vehicle, travel control information of the surrounding vehicle (see at least paragraph 0032; wherein the perimeter sensor 30 is used for recognizing other vehicles running about the own vehicle and compute other vehicle information such as relative distances, angles, and speeds with respect to the own vehicle), and the travel plan (see at least paragraph 0051; wherein road information concerning the running path is acquired from infrastructures through the navigation unit 40), 	setting a risk calculation section which has a certain relative positional relation with a traveling spot in a case where the self-vehicle travels along the travel plan and includes the traveling spot (see at least paragraph 0055; wherein while the headway between the other vehicles N3, N4 running in the right lane of the own vehicle M is short, their kinetic energies are low, whereby the degree of risk between the other vehicles N3, N4 is the lowest. Therefore, the running plan creating part 16 creates such a running plan as to perform a lane change between the other vehicles N3, N4. Thus, with reference to the kinetic energy distribution, a running plan including the position and speed of the own vehicle M is created so as to reduce the degree of potential risk), 	calculating a travel risk value indicating a risk at the time when the self-vehicle travels each of a plurality of target areas within the risk calculation section including the traveling spot, on the basis of a relative position between the target area and the surrounding vehicle and the travel control information of the surrounding vehicle (see at least paragraph 0056; wherein thus determined headway is divided by the relative speed, so as to compute the TTC (Time To Collision). As a consequence, the safety of the running plan is evaluated according to whether the TTC is greater than a safety reference value or not. When the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed (step S510). When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan), 	extracting a section whose travel risk value is lower than that at the traveling spot, out of the risk calculation section, as a risk reduction section (see at least paragraph 0056; wherein when the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed (step S510). When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan), 	correcting the travel plan so as to cause the self-vehicle to move to the risk reduction section (see at least paragraph 0056; wherein when the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed (step S510). When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan), and 	correcting the travel plan so as to cause the self-vehicle to move to the risk reduction section even when there is a risk increase section whose travel risk value is higher than that at the traveling spot, between the traveling spot and the risk reduction section (see at least paragraph 0078; wherein the running plan creating apparatus 101 in accordance with this embodiment can estimate and acquire the desirable headway time, permissible shortest time to collision, and desirable acceleration/deceleration as characteristic information in each of the other vehicles running about the own vehicle M, and can estimate a degree of unsafety as the degree of risk of each of the other vehicle by utilizing the information, so as set a risk degree distribution, whereby a safer running plan can be obtained when created according to the risk degree distribution. Namely, since the other vehicle is more likely to approach and come into contact with its nearby vehicle as its desirable headway time and time to collision are shorter, while the driving becomes rougher so as to yield a higher risk of contact as the desirable acceleration/deceleration is greater, whereby the degree of unsafety is estimated higher in such a case. Since a vehicle having a higher degree of unsafety yields a higher degree of potential risk, creating such a running plan as to evade running near such a vehicle can reduce potential risks).  	As per claim 20, Taguchi discloses wherein the program, when executed by the processor, performs further processes of: 	calculating a movement recommendation value which is an index to be used to determine whether to move from the traveling spot to the risk reduction section (see at last paragraph 0043; wherein TTC (Time To Collision) is computed by dividing thus determined headway by the relative speed. As a consequence, the safety of the running plan is evaluated according to whether the TTC is greater than a safety reference value or not. When the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed. When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan), andBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tyIApplication No.: NEWDocket No.: 2257-0659PUS1Page 7 of 13 	the travel plan correction device determines whether to correct the travel plan so as to cause the self-vehicle to move to the risk reduction section, on the basis of the movement recommendation value, when the risk increase section is present between the traveling spot and the risk reduction section (see at last paragraph 0043; wherein TTC (Time To Collision) is computed by dividing thus determined headway by the relative speed. As a consequence, the safety of the running plan is evaluated according to whether the TTC is greater than a safety reference value or not. When the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed. When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan). 	As per claim 28, Taguchi discloses wherein the travel control information of the surrounding vehicle includes control information on an steering actuator, a drive actuator, or a braking actuator of the surrounding vehicle (see at least paragraph 0032; wherein the perimeter sensor 30 is used for recognizing other vehicles running about the own vehicle and compute other vehicle information such as relative distances, angles, and speeds with respect to the own vehicle).  	As per claim 29, Taguchi discloses wherein the travel plan correction device acquires the relative position of the self-vehicle with respect to the surrounding vehicle on the basis of detection information of a sensor mounted on the self-vehicle, and the travel plan correction device sets a range in which the surrounding vehicle whose relative position with respect to the self-vehicle is acquired by using the sensor mounted on the self-vehicle is present, as the risk calculation section (see at least paragraph 0038; wherein according to the position information histories and current states of the other vehicle and the road information, the tendencies of the other vehicles are put into a driver model which has been created beforehand, so as to predict actions (position, speed, and the like at each time (at predetermined time intervals)) of the other vehicles in future (e.g., in the range of about several hundreds of meters)).  	As per claim 35, Taguchi discloses a travel plan correction method of a self-vehicle on which an autonomous driving control device performs travel control on the basis of a travel plan of the self-vehicle, comprising: 	acquiring a relative position of the self-vehicle (see at least paragraph 0033; wherein position detecting part 42 detects the position (positional coordinates) of the own vehicle) with respect to a surrounding vehicle, travel control information of the surrounding vehicle (see at least paragraph 0032; wherein the perimeter sensor 30 is used for recognizing other vehicles running about the own vehicle and compute other vehicle information such as relative distances, angles, and speeds with respect to the own vehicle), and the travel plan (see at least paragraph 0051; wherein road information concerning the running path is acquired from infrastructures through the navigation unit 40); 	setting a risk calculation section which has a certain relative positional relation with a traveling spot in a case where the self-vehicle travels along the travel plan and includes the traveling spot (see at least paragraph 0055; wherein while the headway between the other vehicles N3, N4 running in the right lane of the own vehicle M is short, their kinetic energies are low, whereby the degree of risk between the other vehicles N3, N4 is the lowest. Therefore, the running plan creating part 16 creates such a running plan as to perform a lane change between the other vehicles N3, N4. Thus, with reference to the kinetic energy distribution, a running plan including the position and speed of the own vehicle M is created so as to reduce the degree of potential risk); 	calculating a travel risk value indicating a risk at the time when the self-vehicle travels each of a plurality of target areas within the risk calculation section including the traveling spot, on the basis of a relative position between the target area and the surrounding vehicle and the travel control information of the surrounding vehicle (see at least paragraph 0056; wherein thus determined headway is divided by the relative speed, so as to compute the TTC (Time To Collision). As a consequence, the safety of the running plan is evaluated according to whether the TTC is greater than a safety reference value or not. When the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed (step S510). When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan); 		extracting a section whose travel risk value is lower than that at the traveling spot, out of the risk calculation section, as a risk reduction section (see at least paragraph 0056; wherein when the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed (step S510). When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan); 	correcting the travel plan so as to cause the self-vehicle to move to the risk reduction section (see at least paragraph 0056; wherein when the TTC exceeds the safety reference value, the running plan is evaluated as safe and employed (step S510). When the TTC is lower than the safety reference value, so that the running plan is evaluated unsafe, the running plan creating part 16 corrects the running plan. Then, the safety evaluating part 17 reevaluates the safety of the corrected running plan); and 	in the correcting of the travel plan, correcting the travel plan so as to cause the self- vehicle to move to the risk reduction section even when there is a risk increase section whose travel risk value is higher than that at the traveling spot, between the traveling spot and the risk reduction section (see at least paragraph 0078; wherein the running plan creating apparatus 101 in accordance with this embodiment can estimate and acquire the desirable headway time, permissible shortest time to collision, and desirable acceleration/deceleration as characteristic information in each of the other vehicles running about the own vehicle M, and can estimate a degree of unsafety as the degree of risk of each of the other vehicle by utilizing the information, so as set a risk degree distribution, whereby a safer running plan can be obtained when created according to the risk degree distribution. Namely, since the other vehicle is more likely to approach and come into contact with its nearby vehicle as its desirable headway time and time to collision are shorter, while the driving becomes rougher so as to yield a higher risk of contact as the desirable acceleration/deceleration is greater, whereby the degree of unsafety is estimated higher in such a case. Since a vehicle having a higher degree of unsafety yields a higher degree of potential risk, creating such a running plan as to evade running near such a vehicle can reduce potential risks).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Taguchi (USPGPub 2011/0137562) in view of Taguchi et al. (USPGPub 2010/0036578), hereinafter known as Taguchi2.	As per claim 27, Taguchi does not explicitly mention wherein the travel control information of the surrounding vehicle includes information indicating whether autonomous driving or manual driving or information indicating an autonomous driving level.	However Taguchi2 does disclose:	wherein the travel control information of the surrounding vehicle includes information indicating whether autonomous driving or manual driving or information indicating an autonomous driving level (see at least paragraph 0008; wherein it is possible to appropriately prepare the cruise control plan for the host vehicle with the behavior of the manually-operated vehicle taken into account, even under the traffic environment where there are both automatically-operated vehicles and manually-operated vehicles).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Taguchi2 with the teachings as in Taguchi. The motivation for doing so would have been to provide multiple cruise control plans based on predetermined indexes (for example, safety, environmental-friendliness (based on the fuel efficiency), and comfort), see Taguchi2 paragraph 0039.

Claims 31 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taguchi (USPGPub 2011/0137562) in view of Tauchi et al. (USPGPub 2017/0106750).	As per claim 31, Taguchi does not explicitly mention wherein the program, when executed by the processor, performs further processes of: causing an output device in the self-vehicle to output information indicating whether the risk reduction section is present or not.	However Tauchi does disclose:	wherein the program, when executed by the processor, performs further processes of: causing an output device in the self-vehicle to output information indicating whether the risk reduction section is present or not (see at least paragraph 0109; wherein a configuration (hereinafter, a first modification) may be considered that a time to collision (TTC) which is the time until the subject vehicle and the obstacle are estimated to bump into each other is calculated, and when the TTC is below a set value, warning is displayed and a warning sound is outputted).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tauchi with the teachings as in Taguchi. The motivation for doing so would have been to provide a driver to instinctively grasp at least how much a detection area by an obstacle sensor covers, in order to feel safe, see Tauchi paragraph 0005.	As per claim 33, Tauchi discloses wherein the output device is a display device, and when the travel plan correction device corrects the travel plan so as to cause the self- vehicle to move to the risk reduction section, a presentation image of a moving path of the self- vehicle to the risk reduction section according to the corrected travel plan is displayed on the display device (see at least paragraph 0116; wherein when it is estimated that the subject vehicle and the obstacle may not collide with each other, that is, when the obstacle travels on the lane of the subject vehicle or travels alongside on a lane adjacent to the lane of the subject vehicle or when the obstacle travels on the opposite lane to the lane of the subject vehicle, the TTC is calculated to be infinite).  

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Taguchi (USPGPub 2011/0137562) in view of Jang et al. (USPGPub 2018/0170375).	As per claim 32, Taguchi does not explicitly mention wherein the travel plan correction device causes the output device to output a graph indicating the risk values at the traveling spot and other areas in the risk calculation section.	However Jang does disclose:	wherein the travel plan correction device causes the output device to output a graph indicating the risk values at the traveling spot and other areas in the risk calculation section (see at least paragraph 0204; wherein the processor 120 may display the levels of risk in bar graphs and may display the bar graphs in different colors according to the levels of risk. For example, the processor 120 may display a bar graph corresponding to a vehicle having a high level of risk in a red color and a bar graph corresponding to a vehicle having a low level of risk in a green color).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Jang with the teachings as in Taguchi. The motivation for doing so would have been to provide an increased recognition rate and trains user preference more accurately, see Jang paragraph 0004.

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Taguchi (USPGPub 2011/0137562), in view of Tauchi et al. (USPGPub 2017/0106750), and further in view of Tayama et al. (USPGPub 2018/0058879).	As per claim 34, Taguchi and Tauchi do not explicitly mention wherein the display device is a head up display, and the travel plan correction device causes the head up display to display the travel control information of the surrounding vehicle while the travel control information of the surrounding vehicle is superimposed on a forward landscape of the self-vehicle.	However Tayama does disclose:	wherein the display device is a head up display (see at least paragraph 0069; wherein a head-up display (HUD) device 22 is arranged at the upper section of the dash board 21 as the first display device 3 to project an image onto the front windshield 15. The HUD device 22 can be assembled in the dashboard 21) and the travel plan correction device causes the head up display to display the travel control information of the surrounding vehicle while the travel control information of the surrounding vehicle is superimposed on a forward landscape of the self-vehicle (see at least paragraph 0131; wherein the display control unit 5 displays, for example, a stop like mark 58 as illustrated in FIG. 16B to be matched with a position for the temporal stop on the road in the actual scenery viewed through the front windshield 15. An arrow of the symbol image 53 indicating the travel course for lane change is corrected so that the leading end thereof is matched with the stop line mark 58).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tayama with the teachings as in Taguchi and Tauchi. The motivation for doing so would have been to provide a relative sense of safety to an occupant, see Tayama paragraph 0096.

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over Taguchi (USPGPub 2011/0137562), in view of Tauchi et al. (USPGPub 2017/0106750), and further in view of Maejima et al. (USPGPub 2018/0170259).	As per claim 36, Taguchi and Tauchi do not explicitly mention wherein the presentation image is an image indicating a relative position between the moving path to the risk reduction section and the surrounding vehicle, as seen from above the self-vehicle.	However Maejima does disclose:	wherein the presentation image is an image indicating a relative position between the moving path to the risk reduction section and the surrounding vehicle, as seen from above the self-vehicle (see at least paragraph 0063; wherein the top-view image section 51 similarly includes a vehicle-periphery image section, a host -vehicle display, a display representing a predicted trajectory of the left rear wheel of the host vehicle, and a display representing a predicted trajectory of the right part of the front fender. The display image for left-turning simultaneously includes the stereoscopic image section for left-turning 50 and the top-view image section 51 which have different viewpoints, and thereby the external environment of the vehicle periphery is more easily recognized in multiple views). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Maejima with the teachings as in Taguchi and Tauchi. The motivation for doing so would have been to provide a vehicle external environment that is more easily recognized in multiple views, see Maejima paragraph 0063.

Allowable Subject Matter
Claim(s) 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach for each of all the risk reduction sections within the risk calculation section, the travel plan correction device calculates a section movement recommendation value serving as an index to be used to determine whether to move to the risk reduction section through the risk increase section which is an immediately preceding section of the risk reduction section, and sets an accumulated value obtained by accumulating the section movement recommendation values from the traveling spot to the risk reduction section as the movement recommendation value for the risk reduction section.	Claims 22-26 are also objected to by virtue of their dependency.
Claim(s) 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tyIApplication No.: NEWDocket No.: 2257-0659PUS1Page 9 of 13the travel plan correction device acquires the relative position between the surrounding vehicle at a distant location which cannot be detected by the sensor and the self-vehicle by using traffic information, and the travel plan correction device sets a range in which the surrounding vehicle whose relative position with respect to the self-vehicle is acquired by using the traffic information is present, as the risk calculation section.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2009/0326751 – Provides driving assist on the basis of a traffic rule of a mobile object includes a traffic rule acquisition unit 11, 12, and 13 acquiring a traffic rule which a mobile object is highly likely to observe in an arbitrary region, and performs driving assist on the basis of the traffic rule acquired by the traffic rule acquisition unit. In particular, the driving assist apparatus includes a region acquisition unit 13 acquiring a traffic rule deviation region where a defined traffic rule in an arbitrary region does not conform to the traffic rule acquired by the traffic rule acquisition unit, or a traffic rule correction unit correcting the traffic rule acquired by the traffic rule acquisition unit when a defined traffic rule in an arbitrary region does not conform to the traffic rule acquired by the traffic rule acquisition unit..

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662